The plaintiff’s petition for certification for appeal from the Appellate Court, 32 Conn. App. 515 (AC 11497), is granted, limited to the following issue:
“Was the Appellate Court correct in concluding that the trial court properly determined that the plaintiff’s failure to meet the general health, safety and welfare requirements set forth in the town’s zoning regulations provided an adequate basis for the defendant’s denial of a special permit application, even though the plaintiff’s application complied with all of the technical requirements of the regulations applicable to special permits?”